 190DECISIONSOF NATIONALLABOR RELATIONS BOARDPepsi-Cola BottlingCompany ofMansfield,A Divisionof the Burger Brewing Company and InternationalUnion of United Brewery, Flour,Cereal,SoftDrinkand DistilleryWorkers of America, AFL-CIO. Case8-CA-5537April 28, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWN ANDJENKINSOn November 17, 1969, Trial Examiner Jerry B. Stoneissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.'The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed:The Board has considered the Trial Examiner's Decision,the exceptions and brief, and the entire in this proceed-ing, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, and hereby orders that` the''The Respondent's request for oral argument is hereby denied, asthe record, exceptions, and brief adequately present the issues andpositions of the partiesYThe Respondent excepts to the Trial Examiner's refusal to permititto litigate in this unfair labor practice proceeding the status ofitsdistributorsWe find that such refusal was proper as the issuehas been previously considered and resolved by the Board Thus,on June 18, 1969, the Board denied Respondent's request for reviewof the Regional Director's Decision and Direction of Election issuedon May 21, 1969, in Case 8-RC-7392 Following a hearing in, thatcase, the Regional Director found that the distributors are employeeswithin the meaning of the Act who constitue an appropriate bargainingunit, rejecting the Respondent's contention that they were independentcontractorsUpon our reexamination of the entire record, including the recordin the representation case, we again conclude that the Respondentmaintains such control over the manner and means of the work ofthe distributors and the results sought to be achieved as to requirea finding that the distributors are employees and not independent contrac-tors SeeThe Herald Compan3,181 NLRB No 62 .Respondent, Pepsi-Cola Bottling Company of Mansfield;a division of The Burger Brewing Company, Mansfield,Ohio, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceeding,under Section 10(b) of the National Labor RelationsAct, as amended, was tried pursuant to due noticeon September 23, 1969, at Mansfield, Ohio.The charge was filed on July 25, 1969. The complaintin thismatterwas issued on August 28, 1969, andwas amended at the hearing.The issue is whether the Respondent has violatedSection 8(a) (5) and (1) of the Act by its admittedrefusal to bargain with the Union with respect to theappropriate bargaining unit, alleged as' such in the com-plaint. InPepsi-Cola Bottling Company of Mansfield,Case 8-RC-7392, involving the Employer and Unionherein, the Regional Director, following a hearing, issueda Decision and Direction of Election in which he foundthe appropriate bargaining unit to be as alleged in thecomplaint herein. An NLRB election was held thereafterwith respect to such unit, the Union won the electionand was thereafter certified as the exclusive collective-bargaining representative of the employees in such bar-gaining unit.The Respondent contends that the appropriate bargain-ing unit findings were in error, and that "distributors"should not 'have been found to be employees withinthe meaning of the Act but "Independent Contractors."The Respondent contends that the procedures and bur-dens of proof are different in unfair labor practice cases(C cases) as compared to representation cases (R cases)and argues that it has a right to litigate the appropriatebargaining unit in disregard of the, prior representationcase findings.The Respondent's contentions are without merit.NLRB and court cases and the NLRB's Rules andRegulations consistently reveal that the law is settledthat representation case issues are not to be relitigatedin 8(a) (5) type unfair labor cases, absent evidencewhich is newly discovered and which was not availableat the time of the representation hearing.'With respect to Respondent's contention as to thedifference of burdens of proof in "R" case and "C"'Sep, e g ,National Van Lines,123 NLRB 1272, 1273, fn 4 (1959),United Dairies, Inc ,144NLRB 153, 154 (1963); but cfPlaskolite,Inc.,134 NLRB 754, 755, fn 2 (1961),New Orleans Laundries, Inc ,114 NLRB 1077, 1086 (1955) See, e g , PittsburghPlate Glass CompanyvNLRB ,313U.S. 146, 158 (1941),NLRB v. West KentuckyCoalCompany, 152 F 2d 198, 200 (C.A 6), cert denied 328 U S.866 (1946);Rockwell Manufacturing Company vN L R B ,330 F. 2d795, 797-798 (C A 7), cert denied 379 U.S. 890 (1964), and see NationalLabor Relations Board's Rules and Regulations, Sec 102 67(f) In viewof the findings herein, I find it unnecessary to reconsider my denialof General Counsel's Motion for Summary Judgment182 NLRB No. 31 PEPSI-COLA BOTTLING COMPANYcase procedures, it is sufficient to note that the represen-tation case method of determining unit questions isone pursuant to Section 9 of the National Labor RelationsAct. Thus it is clear that congressional intent as wellas Board and case law shows approval of the determina-tion of such representation questions by such method.The Respondent also argues in effect that the NationalLabor Relations Board should not have delegated itsauthority to the Regional Director to make such represen-tation case determinations. The National Labor RelationsAct and the NLRB Rules and Regulations have answeredthis contention in the negative.2 In an 8(a) (5) casesuch as this the representation case is a part of therecord and the Board is free at all times, upon motionor otherwise, to reconsider its prior or delegated deci-sions therein. In this regard, I have considered theentire record in this case and in Case 8-RC-7392 andfind no warrant for a reconsideration of the determinationand findings in Case 8-RC-7392.3All parties were afforded full opportunity to participatein the proceeding, and the General Counsel and theRespondent filed briefs which have been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGSOF FACT '1.THE BUSINESS OF THE EMPLOYER4Pepsi-Cola Bottling Company of Mansfield, a Divisionof The Burger Brewing Company, is now, and hasbeen at all times material' herein, a corporation dulyorganized, under, and existing by virtue of the lawsof ' the State of Ohio, and is engaged in, the businessof bottlingand sellingvarious carbonated beverages.Alone involved in this proceeding is the Respondent'sMansfield, Ohio, plant, which annually, in the courseand conduct of its business operations, receives productsdirectly from points located outside the State of Ohiovalued in excess of $50,000.As conceded by the Respondent and based uponthe foregoing, it is concluded and found that theRespondent is now, and has been at all times materialherein, an employer engaged in' commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVED5International Union of United Brewery,Flour,Cereal,SoftDrinkand DistilleryWorkers of America, AFL-CIO, the Union,isnow,and has been at all timesmaterial herein,a labor organization within the meaningof Section2(5) of the Act. 'YSeeRiverside Press. Inc vN L R B^,415 F 2d 281 (C A 5),enfg 169 NLRB 726See fn2, supraThe factsare based upon the pleadings and admissions thereinThe factsare based upon the pleadings and admissions thereinIII.THE UNFAIR LABOR PRACTICESA TheSetting"191Certain issues in this case have been litigated anddetermined in Case 8-RC-7392 involving the partieshereto.Thus based upon the determination of litigated issuesin said Case 8-RC-7392, it is found as follows:The following employees of Respondent constitutea unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act: Alldistributors, excluding all production and maintenanceemployees, all office clerical employees, professionalemployees, guards and supervisors as defined in theAct, and all other employees.On or about June 25, 1969, a majority of the employeesof Respondent in the unit described above, by a secretballot election conducted under the supervision of theRegional Director for Region 8 of the National LaborRelations Board, in Case 8-RC-7392, designated andselected the Union as their representative for the purpos-es of collective bargaining with the Respondent, andon or about July 2, 1969, said Regional Director certifiedtheUnion as the exclusive bargaining representativeof the employees in said unit.At all times since on or about July 2, 1969, andcontinuing to date, the Union has been the representativefor the purposes of collective bargaining of the employ-ees in the unit described above, and by virtue of Section,9(a) of the Act, has been, and is now, the exclusiverepresentative of all the employees in said unit forthe purpose of collective bargaining with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment.B.The Refusalto BargainBased upon the pleadings and admissions thereto,it is found that:Commencing on or about July 22 and 31, 1969, andcontinuing to date,theUnion has requested, and isrequesting,Respondent to bargain collectively withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment as theexclusive bargaining representative of all the employeesof Respondent in the unit described above.Commencing on or about July 23, 1969,and all timesthereafter,Respondent did refuse,and continues to ref-use, to recognize or bargain collectively with the Unionas the exclusive collective-bargaining representative ofall the employees in the unit described above,in that,commencing on or aboutJuly 23,1969, and continuingto date,Respondent has refused,and continues to refuse,tomeet,negotiate,and discuss with the Union matterswith respect to rates of pay,wages, hours of employ-ment,and other terms and conditions of employment,"The factsare based upon the pleadings and admissions thereinand officialnotice of the proceedingsinCase 8-RC-7392 involvingthe Employer and the Union 192 'DECISIONSOF NATIONALLABOR RELATIONS BOARDnotwithstanding that, the Union was, at that time, dulydesignated and certified as the exclusive bargaining repre-sentative of. Respondent's employees in said unit.C.ConclusionsIris clear that, Respondent has refused to bargainwith the Union-since July 23, 1969. Respondent defendson the alleged basis that it had no obligation to engagein such bargaining and argues in effect that the determina-tion of issues in 'Case 8-RC-7392 was improper andtherefore that the certification of the collective-bargain-ing representative was improper. The determination ofissues in Case 8-RC-7392 and the certification in suchcase is binding absent presentation df newly discoveredevidence persuasive of a different result. Such evidencehas not been presented. It is therefore clear that Boardlaw dictates a finding that the Respondent has violatedSection 8(a) (1)' and (5) of the Act by its refusal tobargain with the certified Union since July 23, 1969.I so conclude and find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the Respond-ent's operations described in section I, above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, it will be recommended thatRespondent cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.Ithas been, found that the Respondent has refusedto bargain collectively in good faith with the Unionas the exclusive representative of the employees in,the appropriate unit described, herein.: It will thereforebe recommended that the Respondent bargain collective-ly, upon request, with the Union as the exclusive repre-sentative of the employees in the appropriate unit, and,if an understanding is reached, embody such understand-ing in a signed agreement.Upon the basis of the above findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Pepsi-Cola Bottling Company of Mansfield, a divi-sion of TheBurger BrewingCompany, the Respondent,is an employer engaged incommerce within themeaningof Section 2(6) and (7) of the Act.2. InternationalUnion of United Brewery, Flour,Cereal, Soft Drink and Distillery Workers of America,AFL-CIO, is a labor organization within themeaningof Section 2(5) of the Act.3.All distributors, excluding all production and main-tenance employees, all office clerical employees, profes-sional employees, guards and supervisors as definedin the Act, and all other employees of Respondent'semploy, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.4. InternationalUnion of UnitedBrewery, Flour,Cereal,Soft Drink and Distillery Workers of America,AFL-CIO,was on June25, 1969,and ' at -all timessince has been the exclusive representative of all employ-ees in the aforesaid appropriate unit for the purposeof collective bargaining within the meaning of the' Act.5.By refusingon July 23, 1969,and at all timesthereafter to bargain collectively with the Union asthe exclusive representative of all its employees in theabove-described appropriate unit, the Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of,Section 8(a) (5) of the Act.6.By the foregoing, the Respondent'has interferedwith, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7, of the Act,and has thereby engaged in and is engaging in unfairlabor practices within the meaning of Section8(a) (1)of the Act.7.The aforesaid' unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-,tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case,itisrecommended that the Respondent, its officers,agents, successors, and assigns, shall:1.Cease and desist from:,(a)Refusing to bargain collectively with InternationalUnion of United Brewery, Flour, Cereal, Soft Drinkand DistilleryWorkers of America, AFL-CIO, as theexclusive representative of all its employees, in theappropriate unit with respect to rates of pay, wages,hours of employment, and other terms and conditionsof employment. The appropriate unit of Respondent'semployees is: All distributors, excluding all productionand maintenance employees, all office clerical employees,professionalemployees, guards and supervisors asdefined in the Act, and all other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request bargain collectively with Internation-alUnion of United Brewery, Flour, Cereal, Soft Drinkand DistilleryWorkers of America, AFL-CIO, as theexclusive representativeof the employees in theappropriate unit and embody any understanding reachedin a signed contract. PEPSICOLA BOTTLING COMPANY(b) Post at its plant in Mansfield, Ohio, copies ofthe attached notice marked "Appendix "' Copies ofsaid notice,on forms provided by the Regional Directorfor Region 8, after being duly signed by an authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter,inconspicuousplaces, including all places where notices to employeesare customarily posted Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material(c)Notify the Regional Director for Region 8, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith B'In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a Judgment ofaUnited States Court of Appeals the words in the notice readingPosted by Order of the National LaborRelations Boardshall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard"In the event that this Recommended Order is adopted by theBoard this provision shall be modified to readNotify said RegionalDirector in writing within 10 days from the date of this Order whatsteps Respondent has taken to comply herewithAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withInternationalUnion of United Brewery, Flour,Cereal,SoftDrink and DistilleryWorkers ofAmerica, AFL-CIO, as the exclusive representative193ofallour employees in the appropriate unitdescribed belowWE WILL NOT in any like or related mannerinterferewith,restrain,or coerce our employeesin the exercise of rights guaranteed in Section 7of the ActWE WILL,upon request,bargain collectively withInternationalUnion of United Brewery, Flour,Cereal,SoftDrink and DistilleryWorkers ofAmerica, AFL-CIO, asthe exclusive bargainingrepresentativeofallouremployees in theappropriate unit described below with respect torates of pay,wages, hours of employment, andother terms and conditions of employment, and,ifan agreement is reached,embody such understanding in a signed contract The appropriate unitisAll distributors excluding all production andmaintenance employees, all office clerical employeesprofessional employees guards andsupervisors as defined in the Act tnd illother employeesDatedByPEPSI COI ABOTTI ING COMPANYOF MANSFIELD, ADIVISION OF 1 HEBURGER BREWINGCOMPANY(Employer)(Representative)(Title)Thisisan official notice and must not be defacedby anyoneThisnoticemust remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced,or coveredby anyother materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,1695 Federal Office Building,1240 East Ninth Street,Cleveland, Ohio 44199,Telephone216-522-3715